Citation Nr: 0102684	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-08 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a compensable rating for strain of the 
right pectoralis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from July 1993 until July 1997.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

As discussed below, the issue of entitlement to service 
connection for a hearing loss disability will be remanded.

The veteran raised the issue of service connection for 
tinnitus in the May 1999 VA Form 9, substantive appeal, and 
at the videoconference held in November 2000.  He testified 
that he had intended his initial claim for hearing loss 
disability to include a his ringing in the ears.  The claim 
of entitlement to service connection for tinnitus has not 
been adjudicated by the RO.  It is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by complaints of pain and examination findings of 
tenderness, resulting in no more than slight muscle 
disability.


CONCLUSION OF LAW

A compensable rating for strain of the right pectoralis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, 4.40, Diagnostic Code 5302 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should have granted a higher 
disability evaluation for his right shoulder disability.  
Specifically, he claims that he has restricted right shoulder 
motion and pain.  He has appealed the initial assignment of 
the evaluation for the service-connected strain of the right 
pectoralis.  The issue before the Board is taken to include 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Service medical records dated in December 1994 show that the 
veteran received treatment for pain after he sustained trauma 
to the chest when he attempted to keep a tank from falling.  
The diagnosis was right pectoralis muscle strain.  A December 
1998 rating action granted service connection for strain of 
the right pectoralis, assigning a noncompensable disability 
rating under diagnostic code 5302.  This diagnostic code 
considers muscle impairment.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

The type of injury envisioned by the regulations as causing 
"slight" (insignificant) disability of muscles is a simple 
wound of muscle.  The history and complaint includes service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  Objective findings of slight disability include no 
evidence of fascial defect or of atrophy or of impaired 
tonus; no impairment of function.  See 38 C.F.R. §§ 4.50, 
4.56. 

Disabilities classified as causing "moderate" disability of 
muscles include service department record or inservice 
treatment for the wound; and consistent complaints of one or 
more of the cardinal symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement (in particular functions controlled by the injured 
muscles).  The objective findings should include some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  See 38 C.F.R. § 4.56.

The function of Group II muscles involves depression of the 
arm from the vertical overhead position to a hanging position 
at the side, downward rotation of the scapula, and (along 
with Group III muscles) forward and backward swing of the 
arm.  See 38 C.F.R. § 4.73, Code 5302.  Under the schedular 
criteria, evidence of slight impairment of the dominant Group 
II muscles will result in the assignment of a noncompensable 
evaluation.  38 C.F.R. § 4.73, Code 5302.  Evidence of 
moderate impairment of the dominant Group II muscles warrants 
the assignment of a 20 percent disability rating; moderately 
severe impairment warrants the assignment of a 30 percent 
disability rating; and severe impairment warrants the 
assignment of a 40 percent disability rating.  Id.

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history does not 
support a compensable rating.  As noted previously, 38 C.F.R. 
§§ 4.56 and 4.72 provide guidance on how muscle injuries 
should be evaluated.  The Board also recognizes that the 
functional limitations due to pain or weakness must be 
accounted for in the disability evaluation, under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In evaluating a service-
connected disability, VA attempts to determine the extent to 
which a service-connected disorder adversely affects the 
ability of the body to function under the ordinary conditions 
of life, including employment.  38 C.F.R. § 4.10.  An August 
1998 VA examination report indicates that the veteran 
reported his medical history.  He indicated that he worked at 
the U.S. Postal Service where he noticed pain in the right 
pectoral area whenever he lifted boxes.  On examination, the 
physician noted that there was tenderness over the sternum, 
right costochondral junction and also in the right pectoral 
area.  X-ray studies of the sternum, ribs and chest were 
normal.  VA outpatient records dated between 1998 and 1999 
show that the veteran complained of right chest and back pain 
in June and July 1998.  The diagnosis was chronic back pain.  
He continued to receive treatment for back pain.  

While the evidence shows evidence of tenderness the Board 
considers this comparable with no more than slight 
disability.  The results of this examination do not reflect 
the criteria necessary for a finding of moderate Group II 
muscle impairment.  Specifically, this evaluation does not 
provide evidence of loss of deep fascia, muscle substance or 
power.  There was no indication that the veteran had a 
lowered threshold of fatigue (when compared with the sound 
side) or impairment of muscle tonus.  On examination in 
August 1998 the veteran was described as well built and 
muscular.  38 C.F.R. § 4.56.  The veteran has not identified 
any functional limitation that would warrant a higher rating 
under any applicable rating criteria.  Further, the VA 
examination report does not provide evidence of impairment 
such that a 20 percent rating would be warranted under the 
rating criteria.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  

Concerning industrial impairment, the veteran reported at the 
VA examination that he worked sorting mail for the Postal 
Service.  He testified that he was under a medical 
restriction from lifting more than 25 pounds, but that his 
job sorting mail did not require lifting.  While he indicated 
that prolonged lifting boxes causes pain, as noted above, it 
is not shown to markedly interfere with his employment 
sorting mail.  The veteran has not produced objective 
evidence that would indicate that his service-connected 
disability interferes with his employment to such an extent 
that he is entitled to extraschedular consideration.  Also, 
the record does not show that this service-connected disorder 
has resulted in frequent hospitalization.  Although the 
veteran has reported chest pain, he has not recently been 
hospitalized or received any outpatient treatment for his 
disability.  Neither his statements nor the medical records 
indicate that the disability warrants the assignment of an 
extraschedular evaluation.


ORDER

A compensable evaluation for strain of the right pectoralis 
is denied.


REMAND

In December 1998, the RO determined that the veteran had not 
submitted evidence of a well-grounded claim for service 
connection for hearing loss.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  If an examination is scheduled, 
the veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 



